          Case 2:20-cr-00169-AJS Document 11 Filed 08/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                          v.                           Criminal No. 20-169

 ANDREW AUGUSTYNIAK-DUNCAN


          NOTICE TO COURT REGARDING REQUESTS TO RELATE CASES
                  PURSUANT TO LOCAL CRIMINAL RULE 57C

       AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, and Jonathan D. Lusty, Assistant United

States Attorney for said District, hereby submits the following:

       The government hereby gives notice to the Court and to the defendants that the

government’s position is that the following cases, including the instant case, should be deemed to

be related pursuant to Local Criminal Rule 57C, in that the alleged offenses in these cases all arose

from the same series of transactions on or about May 30, 2020. Because the first of these cases to

be indicted was United States v. Brian Jordan Bartels, Criminal No. 20-116, currently pending

before United States District Judge Arthur J. Schwab, the government has filed motions in each of

the cases referenced below to have those cases related to the Brian Jordan Bartels case.

               United   States v. Da’Jon Lengyel, et al., Criminal No. 20-173
               United   States v. Devin Montgomery, et al., Criminal No. 20-175
               United   States v. Raekwon Blankenship, Criminal No. 20-170
               United   States v. George Allen, Criminal No. 20-168
               United   States v. Andrew Augustyniak-Duncan, Criminal No. 20-169
               United   States v. Nicholas Lucia, Criminal No. 20-174

                                                      Respectfully submitted,

                                                      SCOTT W. BRADY
                                                      United States Attorney


                                                      /s/ Jonathan D. Lusty
                                                      JONATHAN D. LUSTY
                                                      Assistant U.S. Attorney
                                                      PA ID No. 311180
